IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,835


WILLIAM DEAN GRAY, Relator

v.


EIGHTH COURT OF APPEALS OF TEXAS, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM EL PASO COUNTY            



 Per curiam.

O P I N I O N



	This is an original mandamus proceeding.  Relator William Dean Gray sought a writ of mandamus
ordering respondent Eighth Court of Appeals to withdraw its mandamus order.  We granted leave to file. 

	Relator has now filed a motion to dismiss stating that he no longer wishes to pursue relief.  We
accede to his request.  The application for writ of mandamus in this cause is dismissed.
 
Delivered: May 26, 2004
Do not publish